Citation Nr: 0604903	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  00-00 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiac chamber 
enlargement.  

2.  Entitlement to service connection for impotence, to 
include consideration as being secondary to a service-
connected disability.

3.  Entitlement to service connection for bilateral pes 
planus (claimed as left foot pain). 

4.  Entitlement to service connection for chondromalacia and 
a torn meniscus of the left knee.

5.  Entitlement to service connection for a left hip 
condition.

6.  Entitlement to an initial disability rating higher than 
10 percent for ilioinguinal nerve neuropathy. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.H.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 1998 and later by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida regional office (RO).  

The Board remanded the case for additional development in 
August 2003.  A claim for service connection for post 
traumatic stress disorder was granted by the RO in February 
2005.  

A hearing was held before the undersigned Veterans Law Judge 
in November 2005.  A claim for service connection for a shell 
fragment wound of the left index finger was withdrawn by the 
veteran at that hearing.  The veteran explained that he 
wished instead to submit a claim for an increased rating for 
a service-connected injury of the right hand.  The Board 
refers that claim to the RO for appropriate action.

The issues of entitlement to service connection for 
impotence, bilateral pes planus, chondromalacia and a torn 
meniscus of the left knee, and a left hip disorder  are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A cardiac chamber disorder was not present during service 
or manifest within a year after service, and did not develop 
as a result of any incident in service.  

2.  The ilioinguinal nerve neuropathy is severe in degree, 
but does not result in a recurrent hernia, frequent 
hospitalizations, or marked interference with employment. 


CONCLUSIONS OF LAW

1.  Cardiac chamber enlargement was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  The criteria for an initial disability rating higher than 
10 percent for ilioinguinal nerve neuropathy are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.114, 4.123, 
Diagnostic Codes 7338, 8630 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) VA must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOC) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOCs and SSOC included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOC also included the requirements 
that must be met to establish the benefits.  The basic 
elements for establishing these benefits have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in March 2002 and November 
2003 provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The November 2003 letter from the RO 
specifically advised him that it was his responsibility to 
obtain all evidence not in the possession of a Federal 
department or agency.  Thus, the fourth element is satisfied.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The veteran's initial VCAA letter was provided in March 2002 
which was subsequent to the adjudication of his claims.  He 
was given the VCAA notice letter and was given an ample 
opportunity to respond.  He has not claimed any prejudice as 
a result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The service medical records have been obtained.  
The veteran was afforded a VA examination.  The RO obtained 
all relevant evidence identified by the veteran.  The record 
includes his current post service treatment records.  The 
veteran has had a hearing.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


I.  Entitlement To Service Connection For Cardiac Chamber 
Enlargement.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran testified during the hearing held in November 
2005 that he was given papers while in Vietnam which informed 
him that he had an enlarged heart.  He said that he could no 
longer find the papers, but that the presence of an enlarged 
heart was confirmed by VA testing.   

The veteran's service medical records do not contain any 
references to a heart disorder.  The report of a medical 
history given by the veteran in June 1969 for the purpose of 
his separation from service shows that he denied a history of 
having ever had palpitations or a pounding heart.  Although 
he reported having pain or pressure in the chest, it was 
noted that these occurred only occasionally, and that he had 
not sought medical advice and had no complications or 
sequela.  The report of a medical examination conducted at 
that time shows that clinical evaluation of the heart was 
normal.  It was also noted that a chest X-ray was negative 
for abnormality.  

There are no post service medical records from within one 
year of service showing the presence of a heart disorder.  
The report of a VA examination conducted in November 1969 
reflects that examination showed that his heart was normal.  
An X-ray taken by the VA in November 1969 was specifically 
interpreted as showing that the heart was not enlarged.  

The earliest post service medical records containing such a 
reference to a heart disorder are dated many years after 
separation from service and long after the expiration of the 
one year presumptive period.  There is no indication that the 
heart problems were related to service.  On the contrary, 
some of the records contain histories placing the date of 
onset of chest pain as being many years after service.  For 
example, a VA cardiology consultation record dated in April 
2003 reflects that the veteran gave a history of chest pain 
on and off for the past two to three years.  The Board notes 
that this history places the onset as having been long after 
service.  

There is no medical opinion, or other competent evidence, 
linking a current heart disorder with any in-service 
occurrence or event.  Specifically, there was no mention of 
any such disorder in service, nor has any medical examiner 
attributed the current condition to the veteran's active 
service.  Thus, a direct causal link between the veteran's 
claimed disorder and any incident in service has not been 
demonstrated.  

In summary, the preponderance of the evidence shows that a 
cardiac chamber disorder was not present during service or 
manifest within a year after service, and did not develop as 
a result of any incident during service.  Accordingly, the 
Board concludes that cardiac chamber enlargement was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  



II.  Entitlement To An Initial Disability Rating Higher Than 
10 Percent
 For Ilioinguinal Nerve Neuropathy.

The Board has considered the full history of the veteran's 
ilioinguinal neuropathy.  The veteran's service medical 
records reflect that he underwent surgery for a hernia repair 
during service.  Although the veteran now reports that the 
hernia occurred due to shrapnel wounds, there is no 
corroboration of that account in his service records.  On 
separation examination, the diagnosis was hernia repair, 
February 1969, normal recovery, no complications, no 
sequelae.  

In October 1969, the veteran filed a claim for disability 
compensation.  The VA examination conducted in November 1969 
reflects a diagnosis of status post herniorrhaphy, 
appendectomy and lymph node biopsy.  In a decision of 
December 1969, the RO granted service connection for multiple 
scars, including the herniotomy scar, and assigned a 
noncompensable rating.  

In February 1998, the veteran requested increased 
compensation.  In a decision of June 1998, the RO granted 
service connection for ilio-inguinal nerve entrapment 
syndrome, neuropathy, claimed as groin, pelvis and testicle 
pain.  The RO assigned a 10 percent initial rating for this 
disorder.  The RO also left the rating for the scars as a 
separate noncompensable rating, but later, in a decision of 
August 2002, increased the rating for that disorder.  The 
veteran only appeals the 10 percent rating for the 
neuropathy.  

During the hearing held in November 2005, the veteran 
testified that he was hit by shrapnel in the lower abdomen in 
service, and his guts were hanging down to his leg.  He said 
that he was then operated on, and that since then he has had 
pain from the brain down to his knee.  He said that the pain 
was debilitating.  

The medical evidence which pertains to this issue includes 
numerous VA medical treatment records showing that the 
veteran has reported complaints of pain in the area where the 
hernia surgery was performed.  For example, a urology clinic 
note dated in February 1998 reflects that the veteran 
reported having pain in the right groin and right pubic area.  
On examination, the right testicle felt somewhat hypotrophic, 
and the cord was quite tender.  There was exquisite 
tenderness in the region of the lateral aspect of the pubic 
symphysis.  

A VA record dated in November 2002 shows that the veteran 
reported that he continued to have groin and right testicle 
pain.  A VA imaging record dated in March 2004 shows that a 
CT scan of the abdomen was conducted to rule out the 
recurrence of a hernia.  It was noted that no evidence of 
bowel was seen in either inguinal canal.  The diagnosis was 
no pathologic intraabdominal process detected.   

The report of a peripheral nerves examination conducted by 
the VA in September 2004 reflects that the veteran had a 
history of service in Vietnam, and claimed that a mortar 
attack caused wounds on his right groin and right lower 
abdominal tract.  He states that the wounds healed, but he 
then developed right lower quadrant, right groin, and upper 
right thigh pain.  Post treatment, he was able to do some 
light activities.  He took medication for the pain.  He 
described the pain as severe and being 10 on a scale of 1-10.  
He said that it was aggravated by movement and relieved with 
rest.  He said that the pain limited his activities, and he 
had only slight improvement with medications such as 
Ibuprofen and Naproxen.  

On examination, there was a small scar on the right inguinal 
area which was well healed.  He was tender on deep palpation 
of the right lower quadrant as well as the right upper 
inguinal area.  The right hip range of motion was okay 
although limited by the pain.  Neurologically, the veteran 
had mild paresthesia on the right lower quadrant area as well 
as the right upper thigh.  Motor function was with pain.  His 
right lower extremity was 4 to 5/5 in strength.  He used a 
Canadian cane.  He limped when walking.  There was no atrophy 
of the extremity.  He said that the pain was continuous and 
only relieved with rest and lying down.  The diagnosis was 
status post trauma in 1969 incurring nerve damage most likely 
ilio-inguinal nerves causing pain, as well as neuritis and 
neuralgia.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7. All benefit of the doubt will be resolved in 
the veteran's favor. 38 C.F.R. § 4.3.

A review of the record shows that the veteran's service-
connected ilio-inguinal nerve damage is currently rated 10 
percent disabling under Diagnostic Code 8630, for severe 
neuritis of the ilio-inguinal nerve.  A 10 percent rating is 
the maximum evaluation available under that code or 
comparable codes. See 38 C.F.R. § 4.123 (2004); 38 C.F.R. § 
4.124a, Diagnostic Code 8530 (paralysis) and Diagnostic Code 
8730 (neuralgia).  

The Board has considered the applicability of alternative 
diagnostic codes, but finds that none are applicable to the 
veteran's disability.  There is no indication that the 
disorder is associated with urinary system dysfunction or 
infection so as to warrant a rating pursuant to 38 C.F.R. 
§ 4.115a, nor is there evidence of the presence of an 
inguinal hernia so as to warrant a rating under Diagnostic 
Code 7338.  The veteran's inguinal neuropathy is most 
appropriately rated under Diagnostic Code 8730 which was 
selected by the RO.

While VA's Rating Schedule ordinarily will apply, there are 
exceptional or unusual factors that can render application of 
the schedule impractical. See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." 38 C.F.R. § 3.321(b)(1) 
(2004).  However, the evidence does not include any treatment 
records showing that the veteran has been hospitalized 
recently for treatment of the disorder, and there is no 
evidence that the inguinal neuropathy causes marked 
impairment with employment.  Although the veteran is 
unemployed, this resulted from an auto accident in 1990 in 
which he sustained severe injuries to include injury to the 
cervical spine with fracture and fusion.  

Accordingly, the Board concludes that an initial disability 
rating higher than 10 percent for the veteran's inguinal 
neuropathy is not warranted on a schedular or extra-schedular 
basis.  The Board further notes that there is no medical 
evidence that the veteran's service-connected disability has 
significantly changed since the date of his separation from 
service.  The symptoms, as reflected in his treatment records 
and examination reports, have been consistent over time.  
Therefore, the Board finds that the evidence does not raise a 
question that a rating higher or lower that 10 percent is 
warranted for any period of time from the veteran's claim to 
the present time so as to warrant a staged rating due to 
significant change in the level of disability.  The criteria 
for an initial disability rating higher than 10 percent for 
ilioinguinal nerve neuropathy are not met.


ORDER

1.  Service connection for cardiac chamber enlargement is 
denied.  

2.  An initial disability rating higher than 10 percent for 
ilioinguinal nerve neuropathy is denied. 



REMAND

The Board finds that VA has not yet met its duty to assist 
under the VCAA with respect to the remaining issues.  The 
Board notes that the veteran's claims for service connection 
for pes planus, a left knee disorder and a left hip disorder 
are premised in part on his claim of having sustained blast 
injuries during service.  The report of a VA feet examination 
conducted in May 2005 reflects that the veteran presented a 
history of being involved in a blast type injury that 
produced an abdominal injury, hernia formation, and injury to 
this left foot.  On examination, the examiner stated that the 
veteran did not have a classical flat foot, but did have a 
valgus ankle mortis that would make one think that he had a 
flat foot when he was actually turning in the ankle joint.  
The examiner stated that "I can only speculate that this 
trauma that he incurred in the blast injury produced the 
symptomatology that has given him this valgus ankle we are 
seeing today."  

Similarly, a medical record from Jeremy Schwartz, M.D., dated 
in October 2005 reports that the veteran was involved in a 
mortar blast in 1969 in Vietnam, sustaining multiple 
injuries.  He reportedly tore a tendon in his ankle which led 
him to a pes planovalgus, flatfoot type deformity.   The 
doctor further stated that this resulted in an abnormal gait 
over the past 35 years, and that this certainly related to 
his hip and knee problems.  

The veteran's service medical treatment records do not 
contain any mention of any treatment for such blast injuries.  
His DD 214 which was originally received in June 1970 does 
not reflect the receipt of a Purple Heart.  A copy of a DD 
215 dated in December 1999 is likewise negative for any such 
award.  However, in May 2004 the veteran submitted a 
photocopy of a DD 214 and a photocopy of a letter indicating 
that the Air Force had issued a new DD 214 which now included 
a Purple Heart.  

The Board is unable to verify the authenticity of these 
documents based on the photocopies which have been submitted.  
Moreover, the documents do not include any indication as to 
the basis upon which such an award would have been made, such 
as the date of wounds and the areas of the bodies affected by 
wounds.  The Board notes that a packet of the veteran's 
service personnel records obtained by the VA in June 2002 
includes a letter from the veteran to the Air Force dated in 
1999 requesting a Purple Heart medal and referring to 
enclosed VA treatment records dated in December 1998 showing 
a diagnosis of a shell fragment wound.  The Board notes that 
it is unknown if the Air Force was able to obtain any 
official information corroborating the claimed wound.  If the 
Air Force did in fact discover evidence reflecting that the 
veteran was injured during combat, this could render 
applicable certain considerations of the law which apply to 
combat veterans, such as 38 U.S.C.A. § 1154(b).  In light of 
this lack of information, the Board concludes that additional 
development of evidence is required.  

In addition, the Board finds that additional development is 
required with respect to the claim for service connection for 
impotence.  VA must afford a veteran a medical examination or 
obtain a medical opinion when necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  However, the veteran 
has not had a VA examination to assess the validity of his 
claim for service connection for impotence claimed as 
secondary to the service connected inguinal neuropathy.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should contact the United 
States Air Force and request verification 
of the veteran's report of being awarded  
a Purple Heart Medical.  If such an award 
was made, all supporting documentation 
should be obtained.

2.  The RO should arrange for the 
appellant to be afforded a genitourinary 
examination to determine the nature and 
etiology of any current impotence.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report  The examiner is 
requested to offer an opinion as to 
whether a diagnosis of impotence is 
warranted, and if so whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
appellant's current impotence disorder 
was caused or aggravated by the service-
connected inguinal neuropathy.  Note:  
The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The rationale should be 
provided for all opinions offered.  

2.  Thereafter, the RO should adjudicate 
the appellant's claims.  With respect to 
the claims for service connection, the RO 
should consider whether the provisions of 
38 U.S.C.A. § 1154(b) are applicable.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


